Citation Nr: 1439596	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for erectile dysfunction claimed as secondary to the service-connected prostate cancer.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the RO.

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems include pertinent documents that the Board has reviewed.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The opinion provided in connection with the July 2011 VA examination, on review by the Board, is found to be inadequate for adjudication purposes.

Specifically, the examiner indicated in the July 2011 examination opined it was less likely than not that the Veteran's erectile dysfunction was attributable his service-connected adenocarcinoma of the prostate.  

The examiner in this regard noted that the likely etiology of the Veteran's erectile dysfunction was his nonservice-connected benign prostatic hypertrophy, however, a rationale was provided to support of this opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain copies of all VA treatment records dated since September 2013.  

The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

2.  The AOJ then should take appropriate steps in order to obtain an addendum opinion from the VA examiner who saw the Veteran in July 2011 or a suitable substitute as to the nature and likely etiology of claimed erectile dysfunction.  

After reviewing the entire record, the examiner should address the following:

(a) State whether it is at least as likely as not (50 percent or greater probability) that claimed erectile dysfunction was caused by the service-connected adenocarcinoma of the prostate.

(b) State whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction was aggravated beyond the normal progression of the disease by the Veteran's service-connected adenocarcinoma of the prostate.

A clear rationale for any opinion must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



